Citation Nr: 1445355	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-27 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of dental trauma, claimed as missing teeth.

2.  Entitlement to service connection for a sinus disorder with infections claimed as secondary to dental trauma.
 
3.  Entitlement to service connection for hearing loss of the left ear.

4.  Entitlement to service connection for a psychiatric disorder to include chronic depression, major depressive disorder with psychotic features.  


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active service from July 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Indianapolis, Indiana, that, in pertinent part declined to reopen a previously denied claim for service connection for residuals of dental trauma and denied claims for service connection a sinus disorder, hearing loss of the left ear, and a psychiatric disorder.  

During the pendency of the appeal, the RO granted service connection for a right ear hearing loss and tinnitus in a September 2011 rating.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant initiated an appeal with the initial ratings or effective date assigned.  Thus, these matters are no longer in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In April 2013 the Veteran failed to report for a scheduled Travel Board hearing before a Veterans Law Judge.  He has not provided evidence of good cause to reschedule this hearing.  

The reopened claim for service connection for residuals of dental trauma and the remaining enumerated issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for residuals of dental trauma was denied by the RO in January 2003.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

2.  Evidence received since the January 2003 RO decision that denied service connection for residuals of dental trauma relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The January 2003 rating decision that denied service connection for residuals of dental trauma, claimed as missing teeth, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).
 
2. Additional evidence received since the January 2003 rating decision that denied service connection for residuals of dental trauma is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

 VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this decision, the Board reopens the Veteran's claim of service connection for residuals of dental trauma, and remands it for further development. Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Reopening Service Connection for residuals of dental trauma

The Veteran asserts that he currently has residuals of dental trauma, specified as missing teeth, that he claims is the result of an injury in service.  He was previously denied service connection for a dental disorder by the RO in January 2003, with notice sent the same month.  He did not submit a notice of disagreement with this decision.  Accordingly this determination became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013). 

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is only paid for loss of teeth due to bone loss of substance of the body of maxilla or mandible without loss of continuity.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  Compensation is also paid for disease such as osteomyelitis and not the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id.  It follows that to obtain service connection for a dental disability for VA compensation purposes there must be a showing that trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.

The evidence previously before the RO in January 2013 included service treatment records showing that on June 27, 1972, he underwent a root canal on tooth number 8, although no reason was given as to why this procedure was necessary.  None of the other service treatment or dental records addressed this treatment.  The dental records do not reflect any issues with the surrounding top front teeth up to and including the incisors (teeth numbers 6 through 11 are shown to have neither been removed, nor filled in the corresponding chart).  Likewise the bottom front teeth (teeth numbers 22 through 27 in the corresponding chart) are shown to be intact.  The only tooth removed in service is shown to be tooth number 20, which was extracted in October 1970.  Dental caries were also shown to have been treated in the upper and lower molars, teeth 2, 3, 13, 14, 18, 21, 30 and 31.  

In his original April 2002 claim the Veteran submitted a lay statement reporting that 2 teeth were "knocked out" in service.  He elaborated on the incident saying that while standing on a 2 1/2 ton truck's running board, the truck backed into a dock and this caused him to strike his mouth against the side view mirror and injure his teeth.  He indicated that a root canal was performed and that his dentist explained that at a later date his teeth would need to be replaced.  The evidence previously before the RO also included his DD-214 which showed his MOS was as a motor vehicle operator, which is consistent with the lay history of the incident he reported as injuring his teeth.

In the prior decision of January 2003 the RO denied compensation for 2 missing front teeth due to dental trauma as having no legal merit, as the evidence failed to show dental injury as a result of trauma to during service.  However this rating is noted to have conceded dental trauma for tooth number 8 based on the Veteran's lay history of having dental trauma from having been struck in the mouth by a truck mirror, in conjunction with the evidence showing he had a root canal to tooth number 8 in service.  

Among the evidence received after the January 2003 rating are various treatment records suggesting the Veteran's teeth are missing and/or in poor repair.  This includes records from October 2009 showing that a fee basis consult was ordered for dental disorder with history of the right upper cuspid broking at the gum line since 2003, intermittent abscess with lesion on the upper gum.  In January 2010 he was noted to request a soft diet due to pain eating after multiple tooth extractions.  Records from January 2010, April 2010 and December 2010 reveal that he was pursuing dental care, and his teeth were noted to be in poor repair in a January 2010 VA general examination.  A March 2010 record described his dentition as fair with some missing teeth.

The newly received evidence documents that the Veteran was being treated for symptoms associated with a worsening dental disorder, with multiple tooth extractions; the nature and etiology of which is unknown, but raises the possibility that his worsening dental disorder could be related to the dental trauma conceded by the VA to have been sustained in service.  Hence, it raises a reasonable possibility of substantiating the claim.  Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for residuals of dental trauma.  Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for residuals of dental trauma is reopened, and to this extent only the appeal is granted.

REMAND

The evidence of record, primarily VA domiciliary, mental health and primary care treatment records have alerted the VA as to the existence of potentially pertinent evidence regarding the reopened claim on appeal, by referencing fee basis treatment he received for dental care, to include in December 2009.  However the fee basis dental treatment records themselves are not of record.  An attempt should be made to obtain these records as they could prove pertinent for both his service connection claim for the claimed residuals of dental trauma.  Additionally given that such trauma is conceded by the VA, the Board finds that a VA dental disorders examination is appropriate to ascertain whether he has any current residuals of such trauma. 

Regarding the claim for service connection for a sinus disorder claimed as secondary to this claimed dental trauma, the Board notes that the evidence does suggest a history of non-incapacitating sinus infections reported by the Veteran as taking place more than six times a year according to the history reported in a January 2010 VA general examination.  This general examination is noted to not have included review of the claims file, nor was an etiology opinion obtained regarding the sinuses.  Given the conceded history of the trauma to his face/dentition in service, examination is appropriate to address the etiology of his sinus disorder.

Regarding the claim for left ear hearing loss, the Board notes that the VA has conceded acoustic trauma, and has granted service connection for right ear hearing loss and bilateral tinnitus, with noise exposure conceded and the August 2011 VA audiological examination noting significant changes in hearing threshold shifts.  Service connection for left ear hearing loss was denied on the basis that findings from the August 2011 VA audiological examination did not reveal audiological findings in the left ear that meet the VA criteria for hearing loss.  The Veteran underwent an audiology examination in January 2010 that had been interpreted as showing hearing loss in both ears in frequencies above 1000 Hertz, although the right ear was said to be 5 to 15 decibels worse than the left.  Likewise an audiology consult in March 2010 suggested the presence of moderate to severe hearing loss from 2000 to 6000 Hertz including the left ear.  However, he was noted to only have a hearing aid fitted for the right ear in May 2010.  The Board notes that the actual test findings from the January 2010 audiological testing are not of record.  As such test results could potentially show hearing loss for VA purposes, these findings should be obtained and interpreted by a VA audiologist to determine whether they show hearing loss meeting the VA criteria.

There is an entry in the service treatment records that documents the Veteran as having an episode of shortness of breath and chest discomfort in November 1971 which was diagnosed as acute anxiety with a suggestion that he treat with Valium and Darvon.  Post service treatment records document a lengthy history of problems with alcohol dependence and depressive symptoms, with diagnoses that include Depressive disorder not otherwise specified, or Major Depressive Disorder with mild psychotic features.  Some of treatment records include symptoms of panic attacks connected to fears of stopping breathing, as reported in a July 2007 psychology record.  The January 2010 VA psychiatric examination failed to include review of the claims file and lacked an etiology opinion.  The evidence suggests possible psychiatric symptoms of lengthy duration with a May 2012 psychiatric discharge document relating a history of suicide attempt in the 1970's, although other records suggest that the attempt took place in the 1990's.  In view of the foregoing the Board finds that remand is appropriate to obtain an etiology opinion regarding the Veteran's claimed psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the Indianapolis VA medical facilities to include any fee basis dental treatment and the January 2010 audiology testing report showing test scores, and from any additional VA and non-VA medical provider identified by him. If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file. 

2.  Following the completion of the above, schedule the Veteran to undergo an examination to determine the nature and etiology of any dental disorder and/or sinus disorder.  The claims file and a copy of this remand should be made available to the examiner for review.  Review of the claims file should be noted in the examination report.  All necessary tests and studies, including audiometric examination, should be conducted. 

For any dental disorder and/or sinus disorder found, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its onset during active duty or is otherwise related to the appellant's military service, to include the dental trauma from having been struck in the mouth by a truck mirror previously conceded by the RO to have taken place inservice.  In regards to the claimed sinus disorder, if it is determined that this was not directly caused by the inservice injury of being struck by the mirror, the examiner should determine whether this disorder is being caused or worsened beyond natural progression by any dental disorder that is shown to be the result of the inservice dental trauma.  

A complete rationale should be included.  In this regard, the examiner is asked to comment on the appellant's service and post-service medical treatment records.  For purposes of the examination, the Board finds the appellant is credible that he experienced facial/mouth trauma in service.  

3.  After completion of the above development in #1, schedule the Veteran for a VA audiology examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including audiometric testing, and all clinical findings should be set forth in detail.  The examiner should also interpret the test findings from the January 2010 audiology examination should these findings be obtained, and consider the findings from the August 2011 VA audiological examination that right ear hearing loss and bilateral tinnitus were related to inservice acoustic trauma.  

For any hearing loss in the left ear, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its onset during active duty or is otherwise related to the appellant's military service.  A complete rationale should be included.  In this regard, the examiner is asked to comment on the appellant's service and post-service medical treatment records.  For purposes of the examination, the Board finds the appellant is credible that he experienced acoustic trauma in service and he is noted to be service connected for tinnitus and right ear hearing loss due to such exposure to acoustic trauma.  

4.  After completion of the above development in #1, schedule the Veteran for a VA psychiatric disorders examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Review of the claims file should be noted in the examination report.  All necessary tests and studies, including audiometric examination, should be conducted. 

For each psychiatric disability found, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its clinical onset in service; is otherwise related to active duty; or, in the case of psychosis, was manifested within one year of discharge.  

The examiner should provide a rationale for the opinions. In providing this opinion, the examiner should review the pertinent evidence to include the evidence suggesting possible manifestations of psychiatric symptoms during service, with an apparent acute anxiety diagnosed in service and treated with Valium and Darvon, as well as the evidence of an apparent suicide attempt that either took place in the 1970's or 1990's.  

5.  Thereafter, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


